DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in the pre-appeal brief request dated 05/02/2022 with respect to the art rejections of claims 19 - 22, 24 - 29, 31 - 37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Koponen et al. and Rajagopalan (see the Office Action for details).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 – 22, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9998375 in view of Koponen et al. (US 20140247753 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 19
US 9998375 B2 claim 1
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for: 
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a private network, the MHFE comprising a database with a logical switch table, a unicast media access control (MAC) table, and a physical switch table, the program comprising sets of instructions for:
providing a plurality of data tuples for defining the LFE on the MHFE, without providing a data tuple for binding the LFE to a port of the MHFE, to ensure that all data tuples of the plurality of data tuples are received at the MHFE before the MHFE creates forwarding records for the LFE; and 
providing a plurality of data tuples for defining the logical switch on the MHFE, without providing a data tuple for binding the logical switch to a port of the MHFE
Omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
wherein said plurality of data tuples are stored in the logical switch table and the unicast MAC table;
after providing the plurality of data tuples for defining the LFE, , 
and after providing the plurality of data tuples for defining the logical switch, 
receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples; and after receiving the confirmation
Not recited in US 9998375 B2
providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.
providing the data tuple that binds the logical switch to a port of the MHFE,
omitted
wherein said data tuple is stored in the physical switch table


US 9998375 does not explicitly recite receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples.
Koponen et al. for example, from an analogous field of endeavor (Koponen et al., [0121] the logical paths, the numerous logical paths between numerous pairs of logical ports of the affected logical forwarding elements, are removed, added, or modified, and therefore the physical paths implementing those affected logical paths are also removed, added, or modified) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Koponen et al. with the system of US 9998375 in order to update new table entries (Koponen et al., [0127]).

20.The non-transitory machine readable medium of claim 19, wherein the program further comprises a set of instructions for ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.
2. The non-transitory machine readable medium of claim 1, wherein the program provides the data tuples to the MHFE according to an order in which the data tuple for binding the logical switch to the MHFE port is last.
21. The non-transitory machine readable medium of claim 19, wherein: the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; and the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided.
3. The non-transitory machine readable medium of claim 1, wherein the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the logical switch and (ii) a forwarding engine that uses the forwarding records to process data messages that the MHFE receives, wherein the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the logical switch to the MHFE port is provided.
Regarding claim 22. The non-transitory machine readable medium of claim 19, wherein: the MHFE comprises a database with a plurality of tables for storing the provided data tuples; the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol.
4. The non-transitory machine readable medium of claim 1, wherein the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.
Regarding claim 24. The non-transitory machine readable medium of claim 19, wherein the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.
6. The non-transitory machine readable medium of claim 1, wherein the MHFE port is associated with multiple VLANs (virtual local area networks) and the binding data tuple binds the logical switch to a VLAN associated with the MHFE port.
Regarding claim 25. The non-transitory machine readable medium of claim 19, wherein the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute.
7. The non-transitory machine readable medium of claim 1, wherein the other forwarding elements that implement the logical switch along with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes execute.



Claims 26 – 29, 31 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9998375 in view of Koponen et al. (US 20140247753 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

Claim 26. A method for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the method comprising:
8. A method for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a private network, 
omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
the MHFE comprising a database with a logical switch table, a unicast media access control (MAC) table, and a physical switch table the method comprising:
providing a plurality of data tuples to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE, said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE;
providing a plurality of data tuples for defining the logical switch on the MHFE, without providing a data tuple for binding the LFE to a port of the MHFE, wherein said plurality of data tuples are stored in the logical switch table and the unicast MAC table;
after providing the plurality of data tuples for implementing the LFE, 
and after providing the plurality of data tuples for defining the logical switch, 
receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE; and after receiving the confirmation,
Not recited in U.S. Patent No. 9998375
providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.
providing the data tuple that binds the logical switch to a port of the MHFE, wherein said data tuple is stored in the physical switch table.


US 9998375 does not explicitly recite receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples.
Koponen et al. for example, from an analogous field of endeavor (Koponen et al., [0121] the logical paths, the numerous logical paths between numerous pairs of logical ports of the affected logical forwarding elements, are removed, added, or modified, and therefore the physical paths implementing those affected logical paths are also removed, added, or modified) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Koponen et al. with the system of US 9998375 in order to update new table entries (Koponen et al., [0127]).

27. The method of claim 26 further comprising ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.
9. The method of claim 8, wherein the data tuples are provided to the MHFE according to an order in which the data tuple for binding the logical switch to the MHFE port is last.
28. The method of claim 26: wherein the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE, and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; and the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided.
10. The method of claim 8, wherein the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the logical switch and (ii) a forwarding engine that uses the forwarding records to process data messages that the MHFE receives, wherein the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the logical switch to the MHFE port is provided.
29. The method of claim 26, wherein: the MHFE comprises a database with a plurality of tables for storing the provided data tuples; the database uses a hardware VTEP (VXLAN Tunnel End Point) schema; and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol.
11. The method of claim 8, wherein the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.
31. The method of claim 26, wherein the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.
13. The method of claim 8, wherein the MHFE port is associated with multiple VLANs (virtual local area networks) and the binding data tuple binds the logical switch to a VLAN associated with the MHFE port.
32. The method of claim 26, wherein the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute.
14. The method of claim 8, wherein the other forwarding elements that implement the logical switch with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes execute.



Claims 33 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 - 9 of U.S. Patent No. 9992112 in view of Koponen et al. (US 20140247753 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 33
US 9992112 B2 claim 6
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for:
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a private network, wherein the MHFE comprises a database with a plurality of tables for storing the provided data tuples, the plurality of tables comprising a logical switch table, a unicast media access control (MAC) table, and a physical switch table, the program comprising sets of instructions for:
providing a first set of data tuples to define the LFE on the MHFE and to define a state of the LFE as incomplete; 
providing a first set of data tuples to define the logical switch on the MHFE and to define a state of the LFE as incomplete;
providing a second set of data tuples to complete the definition of the LFE on the MHFE; 
providing a second set of data tuples to complete the definition of the LFE on the MHFE;
after providing the first and second sets of data tuples, 
and after providing the second set of data tuples, 
receiving confirmation that the second set of data tuples have been processed by the MHFE, and after receiving confirmation,
Not recited in US 9992112.
providing a third set of data tuples to change the LFE state to complete.
providing a third set of data tuples to change the LFE state to complete,
omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
wherein the database uses a schema that specifies an LFE table comprising a record for the LFE that includes a Boolean field for specifying whether the LFE state is complete.


US 9992112 does not explicitly recite receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples.
Koponen et al. for example, from an analogous field of endeavor (Koponen et al., [0121] the logical paths, the numerous logical paths between numerous pairs of logical ports of the affected logical forwarding elements, are removed, added, or modified, and therefore the physical paths implementing those affected logical paths are also removed, added, or modified) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Koponen et al. with the system of US 9998375 in order to update new table entries with the post-synchronization indicator (Koponen et al., [0127]).

34. The non-transitory machine readable medium of claim 33, wherein the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; and the module does not configure the dataplane forwarding records based on the provided data tuples until the state of the LFE is set to complete.
2/8. The non-transitory machine readable medium of claim 1, wherein the MHFE further comprises (i) a module that retrieves the provided data tuples from the database and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the forwarding records to process data messages that the MHFE receives, wherein the module does not configure the dataplane forwarding records based on the provided data tuples until the state of the LFE is set to complete.
35. The non-transitory machine readable medium of claim 33, wherein the MHFE comprises a database with a plurality of tables for storing the provided data tuples.
1. the MHFE comprises a database with a plurality of tables for storing provided data tuples.
36. The non-transitory machine readable medium of claim 35, wherein the database uses a hardware VTEP (VXLAN Tunnel End Point) schema, and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol.
7. The non-transitory machine readable medium of claim 6, wherein the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.
37. The non-transitory machine readable medium of claim 36, wherein: the LFE is a logical switch; the hardware VTEP schema specifies a logical switch table that comprises a record for the logical switch; and the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete.
3/6. The non-transitory machine readable medium of claim 1, wherein the LFE is a logical switch, wherein the plurality of tables comprises a logical switch table, a unicast MAC (media access control) table, and a physical switch table, wherein the provided data tuples configure records in the logical switch table, the unicast MAC table, and the physical switch table.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 - 22, 24 - 29, 31 - 37  are rejected under 35 U.S.C. 103 as being unpatentable over Koponen et al. (US 20140247753 A1) in view of Rajagopalan et al. (US 20160337896 A1).
Regarding claim 19, Koponen et al. discloses a non-transitory machine readable medium storing a program (Koponen et al., FIG. 2, rules engine 225, in relation to FIG. 14; [0187] an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media) for configuring a managed hardware forwarding element (MHFE) (Koponen et al., FIG.s 3/9, managed forwarding element 310/1205; [0029] network controllers compute forwarding state information to push to a set of managed forwarding elements in order to define forwarding behaviors of the set of managed forwarding elements) to implement a logical forwarding element (LFE) (Koponen et al., FIG. 3, logical forwarding element 380; [0060] a logical forwarding element may be connected to numerous end machines and implemented in numerous managed forwarding elements) along with a plurality of other managed forwarding elements operating outside of the MHFE, (Koponen et al., [0030] the logical control plane of a logical network defines one or more logical forwarding elements, logical switches, logical routers, that connect end machines, virtual machines, in a logical topology), the program comprising sets of instructions for: 
providing a plurality of data tuples for defining the LFE on the MHFE (Koponen et al., [0030] the network controller cluster performs computation of forwarding state and pushes this state down to the managed forwarding elements in the form of flow entries [data tuples], where the logical forwarding elements define how packets from a source machine should be forwarded in the logical space to a destination machine, the binding of virtual machine MAC addresses to logical ports, in relation to [0055] an exporter propagates customized physical control plane (CPCP) data to a set of managed forwarding elements through a pair of communication channels, OpenFlow channel and configuration channel, established with each of the managed forwarding elements), without providing a data tuple for binding the LFE to a port of the MHFE to ensure that all data tuples of the plurality of data tuples are received at the MHFE (Koponen et al., [0094] the controller cluster sends to the managed forwarding elements the updated forwarding state for the first-hop managed forwarding elements of the paths) before the MHFE creates forwarding records for the LFE (Koponen et al., [0094] the managed forwarding element does not use the new forwarding state yet and forwards packet based on the old forwarding state); 
after providing the plurality of data tuples for defining the LFE (Koponen et al., [0095] the controller cluster sends a command to the managed forwarding elements to start using the updated forwarding state to forward packets as first-hop forwarding elements), 
receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state); and after receiving the confirmation (Koponen et al., [0127] the confirmation indicates that the managed forwarding element received the updated forwarding state from the controller cluster), 
providing the data tuple that binds the LFE to a port of the MHFE (Koponen et al., [0095] the controller cluster sends a [start] command to the managed forwarding the managed forwarding element and the managed forwarding element uses the new forwarding state to perform as a first-hop forwarding element for the paths that begin at the managed forwarding element) in order to couple the LFE with the private network through the MHFE (Koponen et al., [0095] for a new path for a packet sent from an end machine to the another end machine, the managed forwarding element now can forward the packet based on the new forwarding state, in relation to [0127] the process sends the forwarding state for the first-hop forwarding elements to the managed forwarding elements only after each of the managed forwarding elements that received the updated forwarding state for non-first-hop forwarding elements sends back a confirmation).
Koponen et al. does not expressly disclose communicatively coupling the LFE with a private network.  
Rajagopalan et al., for example from an analogous field of endeavor (Rajagopalan et al., [0036] a virtual switch may be configured to use switching rules to control and/or direct IP flows, switching rules may direct some IP flows, via different ports, to less congested and/or higher QoS paths in a packet data network (PDN), where the switching rules may include multiprotocol label switching (MPLS) labeling rules for adding an MPLS label to each packet of an IP flow for QoS purposes) discloses communicatively coupling the LFE with a private network (Rajagopalan et al., [0037] a PDN may provide various services and/or data to a UE via one or more intermediary nodes and may include a public network, such as the Internet, and/or a private network).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine communicatively coupling the LFE with a private network as taught by Rajagopalan et al. with the system of Koponen et al. in order to provide various services and/or data to user equipment (Rajagopalan et al., [0037]).

Regarding claim 20, Koponen et al. - Rajagopalan et al. disclose ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last (Koponen et al., [0128] when the process determines that not all of the managed forwarding elements that received the updated forwarding state sent back confirmations, the process loops back to wait for the confirmations, in relation to [0130] the process then sends a command to the managed forwarding elements to remove the old forwarding state from the managed forwarding elements).

Regarding claim 21, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises (i) a module (Koponen et al., FIG. 14, 1440) that retrieves the provided data tuples (Koponen et al., [0161] OpenFlow protocol provides commands for adding flow entries to, removing flow entries from, and modifying flow entries in the managed forwarding element) and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Koponen et al., [0161] configuration information includes information for configuring the managed forwarding element, such as information for configuring ingress ports, egress ports, QoS configurations for ports, etc.) and (ii) a forwarding engine (Koponen et al., FIG. 14, 1445) that uses the dataplane forwarding records to process data messages that the MHFE receives (Koponen et al., [0162] the managed forwarding element directly interfaces several end machines and forward data to and from the end machines using the forwarding state received); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided (Koponen et al., [0164] the managed forwarding element has stored the changes in a storage structure but has not started using the changes to forward incoming packets because the managed forwarding element has not received a complete transaction through the primary channel).

Regarding claim 22, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises a database (Koponen et al., FIG. 14, 1435) with a plurality of tables (Koponen et al., FIG. 3, 1435) for storing the provided data tuples (Koponen et al., [0063] the forwarding table in each of the managed forwarding elements includes several records; [0173] when the process determines that a barrier has not been received through the primary channel, the process stores the forwarding state that the process so far has received in a storage structure, the forwarding state stored in the storage structure is not used by the managed forwarding element); 
the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Rajagopalan et al., [0046] the data storage may store SDN policy information and 3GPP policy information correlated by session identifiers and/or other identifying information in relation to [0044] the EPE includes one or more communications interfaces for communicating SDN related messages, via an SGi interface, an OpenFlow protocol interface, an (NVGRE) protocol interface, a virtual extensible LAN (VXLAN) protocol interface, an open vSwitch database management (OVSDB) protocol interface, or others).  The motivation is the same as in claim 19.

Regarding claim 24, Koponen et al. - Rajagopalan et al. disclose the MHFE port is associated with multiple VLANs (virtual local area networks) (Koponen et al., [0073] logical ports [VLANs] are mapped or attached to physical ports of the managed forwarding elements), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port (Rajagopalan et al., [0051] an SDN related rule may involve marking the IP data packets as belonging to a specific VLAN).  The motivation is the same as in claim 19.

Regarding claim 25, Koponen et al. - Rajagopalan et al. disclose the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements (Koponen et al., [0060] a logical forwarding element is connected to several end machines and is implemented in several managed forwarding elements, the logical forwarding element may be connected to numerous end machines and implemented in numerous managed forwarding elements) that execute on host computers on which data compute nodes also execute (Koponen et al., [0037] the end machines as virtual machines operate in the same hosts with the managed forwarding elements that forward packets for the end machines in relation to [0071] configuring the forwarding elements to implement multiple logical forwarding elements across a set of forwarding elements allows multiple users, from the perspective of each user, to each have a separate network and/or forwarding element while the users are in fact sharing some or all of the same set of forwarding elements and/or connections between the set of forwarding elements).

Regarding claim 26, Koponen et al. discloses a method (Koponen et al., FIG. 9) for configuring a managed hardware forwarding element (MHFFE) (Koponen et al., FIG.s 3/9, managed forwarding element 310/1205; [0029] network controllers compute forwarding state information to push to a set of managed forwarding elements in order to define forwarding behaviors of the set of managed forwarding elements) to implement a logical forwarding element (LFE) (Koponen et al., FIG. 3, logical forwarding element 380; [0060] a logical forwarding element may be connected to numerous end machines and implemented in numerous managed forwarding elements) along with a plurality of other managed forwarding elements operating outside of the MHFE (Koponen et al., [0030] the logical control plane of a logical network defines one or more logical forwarding elements, logical switches, logical routers, that connect end machines, virtual machines, in a logical topology), the method comprising: 
providing a plurality of data tuples to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE (Koponen et al., [0030] the network controller cluster performs computation of forwarding state and pushes this state down to the managed forwarding elements in the form of flow entries, where the logical forwarding elements define how packets from a source machine should be forwarded in the logical space to a destination machine, the binding of virtual machine MAC addresses to logical ports, in relation to [0055] an exporter propagates customized physical control plane (CPCP) data to a set of managed forwarding elements through a pair of communication channels, OpenFlow channel and configuration channel, established with each of the managed forwarding elements), said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE (Koponen et al., [0094] the controller cluster sends to the managed forwarding elements the updated forwarding state for the first-hop managed forwarding elements of the paths); 
after providing the plurality of data tuples for implementing the LFE (Koponen et al., [0095] the controller cluster sends a command to the managed forwarding elements to start using the updated forwarding state to forward packets as first-hop forwarding elements), receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state); and 
after receiving the confirmation (Koponen et al., [0127] the confirmation indicates that the managed forwarding element received the updated forwarding state from the controller cluster), providing the data tuple that binds the LFE to a port of the MHFE (Koponen et al., [0095] the controller cluster sends a [start] command to the managed forwarding the managed forwarding element and the managed forwarding element uses the new forwarding state to perform as a first-hop forwarding element for the paths that begin at the managed forwarding element) in order to couple the LFE with the private network through the MHFE (Koponen et al., [0095] the controller cluster sends a [start] command to the managed forwarding the managed forwarding element and the managed forwarding element uses the new forwarding state to perform as a first-hop forwarding element for the paths that begin at the managed forwarding element).
Koponen et al. does not expressly disclose communicatively coupling the LFE with a private network.  
Rajagopalan et al., for example from an analogous field of endeavor (Rajagopalan et al., [0036] a virtual switch may be configured to use switching rules to control and/or direct IP flows, switching rules may direct some IP flows, via different ports, to less congested and/or higher QoS paths in a packet data network (PDN), where the switching rules may include multiprotocol label switching (MPLS) labeling rules for adding an MPLS label to each packet of an IP flow for QoS purposes) discloses communicatively coupling the LFE with a private network (Rajagopalan et al., [0037] a PDN may provide various services and/or data to a UE via one or more intermediary nodes and may include a public network, such as the Internet, and/or a private network).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine communicatively coupling the LFE with a private network as taught by Rajagopalan et al. with the system of Koponen et al. in order to provide various services and/or data to user equipment (Rajagopalan et al., [0037]).

Regarding claim 27, Koponen et al. - Rajagopalan et al. disclose ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last (Koponen et al., [0128] when the process determines that not all of the managed forwarding elements that received the updated forwarding state sent back confirmations, the process loops back to wait for the confirmations, in relation to [0130] the process then sends a command to the managed forwarding elements to remove the old forwarding state from the managed forwarding elements).

Regarding claim 28, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises (1) a module (Koponen et al., FIG. 14, 1440) that retrieves the provided data tuples (Koponen et al., [0161] OpenFlow protocol provides commands for adding flow entries to, removing flow entries from, and modifying flow entries in the managed forwarding element) and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Koponen et al., [0161] configuration information includes information for configuring the managed forwarding element, such as information for configuring ingress ports, egress ports, QoS configurations for ports, etc.), and (ii) a forwarding engine (Koponen et al., FIG. 14, 1445) that uses the dataplane forwarding records to process data messages that the MHFE receives (Koponen et al., [0162] the managed forwarding element directly interfaces several end machines and forward data to and from the end machines using the forwarding state received); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided (Koponen et al., [0164] the managed forwarding element has stored the changes in a storage structure but has not started using the changes to forward incoming packets because the managed forwarding element has not received a complete transaction through the primary channel).

Regarding claim 29, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises a database (Koponen et al., FIG. 14, 1435) with a plurality of tables (Koponen et al., FIG. 3, 1435) for storing the provided data tuples (Koponen et al., [0063] the forwarding table in each of the managed forwarding elements includes several records; [0173] when the process determines that a barrier has not been received through the primary channel, the process stores the forwarding state that the process so far has received in a storage structure, the e forwarding state stored in the storage structure is not used by the managed forwarding element); 
the database uses a hardware VTEP (VXLAN Tunnel End Point) schema; and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Rajagopalan et al., [0046] the data storage may store SDN policy information and 3GPP policy information correlated by session identifiers and/or other identifying information in relation to [0044] the EPE includes one or more communications interfaces for communicating SDN related messages, via an SGi interface, an OpenFlow protocol interface, an (NVGRE) protocol interface, a virtual extensible LAN (VXLAN) protocol interface, an open vSwitch database management (OVSDB) protocol interface, or others).  The motivation is the same as in claim 26.

Regarding claim 31, Koponen et al. - Rajagopalan et al. disclose the MHFE port is associated with multiple VLANs (virtual local area networks) (Koponen et al., [0073] logical ports [VLANs] are mapped or attached to physical ports of the managed forwarding elements), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port (Rajagopalan et al., [0051] an SDN related rule may involve marking the IP data packets as belonging to a specific VLAN).  The motivation is the same as in claim 26.

Regarding claim 32, Koponen et al. - Rajagopalan et al. disclose the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements (Koponen et al., [0060] a logical forwarding element is connected to several end machines and is implemented in several managed forwarding elements, the logical forwarding element may be connected to numerous end machines and implemented in numerous managed forwarding elements) that execute on host computers on which data compute nodes also execute (Koponen et al., [0037] the end machines as virtual machines operate in the same hosts with the managed forwarding elements that forward packets for the end machines in relation to [0071] configuring the forwarding elements to implement multiple logical forwarding elements across a set of forwarding elements allows multiple users, from the perspective of each user, to each have a separate network and/or forwarding element while the users are in fact sharing some or all of the same set of forwarding elements and/or connections between the set of forwarding elements).

Regarding claim 33, Koponen et al. discloses a non-transitory machine readable medium storing a program (Koponen et al., FIG. 2, rules engine 225, in relation to FIG. 14; [0187] an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media) for configuring a managed hardware forwarding element (MHFE) (Koponen et al., FIG.s 3/9, managed forwarding element 310/1205; [0029] network controllers compute forwarding state information to push to a set of managed forwarding elements in order to define forwarding behaviors of the set of managed forwarding elements) to implement a logical forwarding element (LFE) (Koponen et al., FIG. 3, logical forwarding element 380; [0060] a logical forwarding element may be connected to numerous end machines and implemented in numerous managed forwarding elements) along with a plurality of other managed forwarding elements operating outside of the MHFE (Koponen et al., [0030] the logical control plane of a logical network defines one or more logical forwarding elements, logical switches, logical routers, that connect end machines, virtual machines, in a logical topology), the program comprising sets of instructions for: 
providing a first set of data tuples to define the LFE on the MHFE (Koponen et al., [0030] the network controller cluster performs computation of forwarding state and pushes this state down to the managed forwarding elements in the form of flow entries, where the logical forwarding elements define how packets from a source machine should be forwarded in the logical space to a destination machine, the binding of virtual machine MAC addresses to logical ports, in relation to [0055] an exporter propagates customized physical control plane (CPCP) data to a set of managed forwarding elements through a pair of communication channels, OpenFlow channel and configuration channel, established with each of the managed forwarding elements), and to define a state of the LFE as incomplete (Koponen et al., [0094] the managed forwarding element does not use the new forwarding state yet and forwards packet based on the old forwarding state); 
providing a second set of data tuples to complete the definition of the LFE on the MHFE (Koponen et al., [0095] the controller cluster sends a command to the managed forwarding elements to start using the updated forwarding state to forward packets as first-hop forwarding elements); 
after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples have been processed by the MHFE (Koponen et al., [0127] having sent the updated forwarding state for the first-hop and non-first-hop forwarding elements to the managed forwarding elements, the process determines whether the process has received confirmations from all of the managed forwarding elements that the process send the updated forwarding state); and 
after receiving confirmation (Koponen et al., [0127] the confirmation indicates that the managed forwarding element received the updated forwarding state from the controller cluster), providing a third set of data tuples to change the LFE state to complete (Koponen et al., [0095] the controller cluster sends a [start] command to the managed forwarding the managed forwarding element and the managed forwarding element uses the new forwarding state to perform as a first-hop forwarding element for the paths that begin at the managed forwarding element).
Koponen et al. does not expressly disclose communicatively coupling the LFE with a private network.  
Rajagopalan et al., for example from an analogous field of endeavor (Rajagopalan et al., [0036] a virtual switch may be configured to use switching rules to control and/or direct IP flows, switching rules may direct some IP flows, via different ports, to less congested and/or higher QoS paths in a packet data network (PDN), where the switching rules may include multiprotocol label switching (MPLS) labeling rules for adding an MPLS label to each packet of an IP flow for QoS purposes) discloses communicatively coupling the LFE with a private network (Rajagopalan et al., [0037] a PDN may provide various services and/or data to a UE via one or more intermediary nodes and may include a public network, such as the Internet, and/or a private network).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine communicatively coupling the LFE with a private network as taught by Rajagopalan et al. with the system of Koponen et al. in order to provide various services and/or data to a UE (Rajagopalan et al., [0037]).

Regarding claim 34, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises (i) a module (Koponen et al., FIG. 14, 1440) that retrieves the provided data tuples (Koponen et al., [0161] OpenFlow protocol provides commands for adding flow entries to, removing flow entries from, and modifying flow entries in the managed forwarding element) and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Koponen et al., [0161] configuration information includes information for configuring the managed forwarding element, such as information for configuring ingress ports, egress ports, QoS configurations for ports, etc.) and (ii) a forwarding engine (Koponen et al., FIG. 14, 1445) that uses the dataplane forwarding records to process data messages that the MHFE receives (Koponen et al., [0162] the managed forwarding element directly interfaces several end machines and forward data to and from the end machines using the forwarding state received); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the state of the LFE is set to complete (Koponen et al., [0164] the managed forwarding element has stored the changes in a storage structure but has not started using the changes to forward incoming packets because the managed forwarding element has not received a complete transaction through the primary channel).

Regarding claim 35, Koponen et al. - Rajagopalan et al. disclose the MHFE comprises a database (Koponen et al., FIG. 14, 1435) with a plurality of tables (Koponen et al., FIG. 3, 1435) for storing the provided data tuples (Koponen et al., [0063] the forwarding table in each of the managed forwarding elements includes several records; [0173] when the process determines that a barrier has not been received through the primary channel, the process stores the forwarding state that the process so far has received in a storage structure, the e forwarding state stored in the storage structure is not used by the managed forwarding element).

Regarding claim 36, Koponen et al. - Rajagopalan et al. disclose the database uses a hardware VTEP (VXLAN Tunnel End Point) schema, and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Rajagopalan et al., [0046] the data storage may store SDN policy information and 3GPP policy information correlated by session identifiers and/or other identifying information in relation to [0044] the EPE includes one or more communications interfaces for communicating SDN related messages, via an SGi interface, an OpenFlow protocol interface, an (NVGRE) protocol interface, a virtual extensible LAN (VXLAN) protocol interface, an open vSwitch database management (OVSDB) protocol interface, or others).  The motivation is the same as in claim 33.

Regarding claim 37, Koponen et al. - Rajagopalan et al. disclose the LFE is a logical switch (Koponen et al., [0030] the logical control plane of a logical network defines one or more logical forwarding elements, logical switches, logical routers, that connect end machines, virtual machines, in a logical topology); 
the hardware VTEP schema specifies a logical switch table that comprises a record for the logical switch (Rajagopalan et al., [0046] the data storage may store SDN policy information and 3GPP policy information correlated by session identifiers and/or other identifying information); and 
the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete (Koponen et al., [0167] the change 1-3 is depicted as a parallelogram with bold border to indicate that the change 1-3 is the last change of a transaction received through the secondary channel).  The motivation is the same as in claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Behera et al. (US 20150312117 A1) is cited to show a system that implements a set of tools to define a set of one or more logical forwarding elements from a number of physical forwarding elements, where management information includes logical forwarding element (LFE) information and to receive management information, an OVS daemon communicates with a network virtualization platform (NVP) controller and the OVS DB using OVS DB protocol, which is similar to aspects of the claimed invention.
Jin et al. (US 20180013687 A1) is cited to show a VXLAN tunnel between VTEPs that may transmit across an Underlay network transparently, and a packet transmitted through the VXLAN tunnel may be forwarded by a network device in the Underlay network, therefore non-SDN network devices in the Underlay network may be utilized, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416